                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA



 Mark Hayhurst,

               Plaintiff,                             CASE NO. 8:19-cv-00220-JFB-SMB

 v.                                                                ORDER

 Union Pacific Railroad Company,

               Defendant.




       Plaintiff, Mark Hayhurst, and Defendant, Union Pacific Railroad Company, by and

through their respective counsel, have jointly stipulated to the terms of an order governing

the disclosure of privileged information. (Filing No. 31.) The Court, being fully advised

as to the same, ORDERS as follows:


I.     APPLICABILITY

       1.     This Order shall be applicable to and govern all deposition transcripts and/or

videotapes, and documents produced in response to requests for production of

documents, answers to interrogatories, responses to requests for admissions, affidavits,

declarations and all other information or material produced, made available for inspection,

or otherwise submitted by any of the parties in this litigation as well as testimony adduced

at trial or during any hearing (collectively “Information”).


II.    PRODUCTION OF DISCOVERY MATERIALS CONTAINING POTENTIALLY
       PRIVILEGED INFORMATION

       2.     The production of any privileged or otherwise protected or exempted

Information, as well as the production of Information without an appropriate designation

                                               1
of confidentiality, shall not be deemed a waiver or impairment of any claim of privilege or

protection, including, but not limited to, the attorney-client privilege, the protection

afforded to work product materials, or the subject matter thereof, or the confidential nature

of any such Information, as to the produced Information, or any other Information.


       3.     The production of privileged or work-product protected documents,

electronically stored information ("ESI") or information, whether inadvertent or otherwise,

is not a waiver of the privilege or protection from discovery in this case or in any other

federal or state proceeding. This Order shall be interpreted to provide the protection

allowed by Federal Rule of Evidence 502(d).


       4.     The producing party must notify the receiving party promptly, in writing,

upon discovery that a document has been produced. Upon receiving written notice from

the producing party that privileged and/or work product material has been produced, all

such information, and all copies thereof, shall be returned to the producing party within

ten (10) business days of receipt of such notice and the receiving party shall not use such

information for any purpose, except as provided in paragraph 5, until further Order of the

Court. The receiving party shall also attempt, in good faith, to retrieve and return or

destroy all copies of the documents in electronic format.


       5.     The receiving party may contest the privilege or work product designation

by the producing party, shall give the producing party written notice of the reason for said

disagreement. In that event, the receiving party shall return the allegedly privileged

document and the producing party shall provide a log entry for the document. The

receiving party may not challenge the privilege or immunity claim by arguing that the


                                             2
disclosure itself is a waiver of any applicable privilege. In that instance, the receiving

party shall, within fifteen (15) business days from the initial notice by the producing party,

seek an Order from the Court compelling the production of the material. If no such Order

is sought, upon expiration of the fifteen (15) day period, then all copies of the disputed

document shall be returned in accordance with this paragraph.


       6.     Any analyses, memoranda or notes which were internally generated based

upon such produced information shall be destroyed in the event that (a) the receiving

party does not contest that the information is privileged, or (b) the Court rules that the

information is privileged.


       7.     Nothing contained herein is intended to or shall serve to limit a party's right

to conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.

III.   PRIVILEGE LOGGING

       8.     The following documents presumptively need not be included on a privilege

log:

              a. Written or oral communications between a party and its counsel after

                  commencement of this litigation and work product material created after

                  commencement of this litigation.

              b. Work product created by outside counsel, or by an agent of outside

                  counsel other than a party after commencement any litigation.

              c. Written or oral communications, made after commencement of this

                  litigation, between a party and its in-house counsel whose primary role

                                              3
                   it to manage litigation.

       9.       An email thread for which a party claims a privilege may be logged in a

single entry.

       IT IS SO ORDERED.

       Dated September 16, 2019.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              4
